Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 02/12/20 and examiner's initiative interview held on 03/11/21.
Claims 21-41 are under examination.
Claims 21-25, 29, 33-37 & 39-40 are currently amended and claim 41 is newly added as set forth below in the examiner’s amendment.

Information Disclosure Statement
5.	The information disclosure statement(s) submitted on 08/25/20 have being considered by the examiner and are made of record in the application file. 

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
7.	The drawings filed on 12/24/19 are accepted by the examiner.



EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
9.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Charles Gary (Reg. No. 61, 245) on 02/23/21.
10.	The title is amended as follow:
“    Method, Apparatus, System, and Device for Managing a Session Corresponding to Multiple Session Management Function Network Elements”
11.	The claims are amended as follow: 
21.	(Currently Amended) A method, comprising:	receiving, by a first session management function network element, a session request message from a second session management function network element, wherein the session request message requests to establish a new branch of an established session, and the established session includes an established branch corresponding to a first anchor user plane function network element managed by the second session management function network element;	selecting, by the first session management function network element, a second anchor user plane function network element corresponding to the new branch of the established session; 	allocating, by the first session management function network element, internet protocol (IP) information of a terminal device to the new branch of the established session based on the selected second anchor user plane function network element; and function network element, the IP information of the terminal device to the second session management function network element, wherein the IP information of the terminal device is usable to obtain policy information corresponding to the IP information of the terminal device.
22.	(Currently Amended) The method according to claim 21, further comprising:	determining, by the first session management function network element, tunnel information of the selected second anchor user plane function network element corresponding to the new branch; and	sending, by the first session management function network element, the tunnel information of the selected second anchor user plane function network element to the selected second anchor user plane function network element.
23.	(Currently Amended) The method according to claim 21, further comprising:	selecting, by the first session management function network element, a branching point user plane function network element corresponding to the new branch of the established session, wherein the branching point user plane function network element is connected with an access network element, the first anchor user plane function network element corresponding to the established branch, and the second anchor user plane function network element corresponding to the new branch.
24.	(Currently Amended) The method according to claim 23, further comprising:	determining, by the first session management function network element, tunnel information of the branching point user plane function network element; and	sending, by the first session management function network element, the tunnel 
25.	(Currently Amended) The method according to claim 23, wherein the first session management function network element manages the second anchor user plane function network element corresponding to the new branch of the established session and the branching point user plane function network element. 
29.	(Currently Amended) An apparatus, comprising:	at least one processor; and	a non-transitory memory coupled to the at least one processor, wherein the at least one processor is configured to execute instructions stored in the memory, the instructions including instructions to:		receive a session request message from a second session management function network element, wherein the session request message requests to establish a new branch of an established session, and the established session includes an established branch corresponding to a first anchor user plane function network element managed by the second session management function network element;		select a second anchor user plane function network element corresponding to the new branch of the established session; 		allocate internet protocol (IP) information of a terminal device to the new branch of the established session based on the selected second anchor user plane function network element; and		send the IP information of the terminal device to the second session function network element, wherein the IP information of the terminal device is usable to obtain policy information corresponding to the IP information of the terminal device.
33.	(Currently Amended) A method, comprising:	receiving, by a first session management function network element, a session request message from a second session management function network element, wherein the session request message requests to establish a new branch of an established session, and the established session includes an established branch corresponding to a first anchor user plane function network element managed by the second session management function network element;	selecting, by the first session management function network element, a second anchor user plane function network element corresponding to the new branch of the established session; 	allocating, by the first session management function network element, internet protocol (IP) information of a terminal device to the new branch of the established session based on the selected second anchor user plane function network element;	sending, by the first session management function network element, the IP information of the terminal device to the second session management function network element, wherein the IP information is usable for obtaining policy information corresponding to the IP information of the terminal device; and	obtaining, by the second session management function network element, the policy information corresponding to the IP information of the terminal device from a policy control function network element based on the IP information.
34.	(Currently Amended) The method according to claim 33, further comprising:	determining, by the first session management function network element, tunnel information of the selected second anchor user plane function network element corresponding to function network element, the tunnel information of the selected second anchor user plane function network element to the selected second anchor user plane function network element.
35.	(Currently Amended) The method according to claim 33, further comprising:	selecting, by the first session management function network element, a branching point user plane function network element corresponding to the new branch of the established session, wherein the branching point user plane function network element is connected with an access network element, the first anchor user plane function network element corresponding to the established branch, and the second anchor user plane function network element corresponding to the new branch of the established session.
36.	(Currently Amended) The method according to claim 35, further comprising:	determining, by the first session management function network element, tunnel information of the branching point user plane function network element; and	sending, by the first session management function network element, the tunnel information of the branching point user plane function network element to the branching point user plane function network element.
37.	(Currently Amended) The method according to claim 35, wherein the first session management function network element manages the second anchor user plane function network element corresponding to the new branch of the established session and the branching point user plane function network element. 
39.	(Currently Amended) A system, comprising:	a first session management function network element, configured to: function network element, wherein the session request message requests to establish a new branch of an established session, and the established session includes an established branch corresponding to a first anchor user plane function network element managed by the second session management function network element;		select a second anchor user plane function network element corresponding to the new branch of the established session; 		allocate internet protocol (IP) information of a terminal device to the new branch of the established session based on the selected second anchor user plane function network element; and 		send the IP information of the terminal device to the second session management function network element, wherein the IP information is usable for obtaining policy information corresponding to the IP information; and	the second session management function network element, configured to obtain the policy information corresponding to the IP information of the terminal device from a policy control function network element based on the IP information of the terminal device.
40.	(Currently Amended) The system according to claim 39, wherein the first session management function network element is further configured to select a branching point user plane function network element corresponding to the new branch of the established session, wherein the branching point user plane function network element is connected with an access network element, the first anchor user plane function network element corresponding to the established branch, and the second anchor user plane function network element corresponding to the new branch.
New) A computer readable storage medium, wherein the computer readable storage medium stores one or more programs, the one or more programs comprise instructions, and the instructions, when executed by at least one of processor of a first session management function network element, cause the first session management function network element to:	receive a session request message from a second session management function network element, wherein the session request message requests to establish a new branch of an established session, and the established session includes an established branch corresponding to a first anchor user plane function network element managed by the second session management network element;         select a second anchor user plane function network element corresponding to the new branch of the established session;          allocate internet protocol (IP) information of a terminal device to the new branch of the established session based on the selected second anchor user plane function network element; and         send the IP information of the terminal device to the second session management function network element, wherein the IP information is usable to obtain policy information corresponding to the IP information.


Allowable Subject Matter
12.	Claims 21-41 are allowed.
13.	The following is a statement of reasons for the indication of allowable subject matter: 
Amended claim 1, 4, 7, 12, 17 & 20 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
15.	In claims 21, 29 & 41: “selecting a second anchor user plane function network element corresponding to the new branch of the established session” in combination with other limitations recited as specified in claims 21 & 29.
16.	In claims 33 & 39: “selecting a second anchor user plane function network element corresponding to the new branch of the established session and the second session management network element, configured to obtain the policy information corresponding to the IP information of the terminal device from a policy control function network element based on the IP information of the terminal device” in combination with other limitations recited as specified in claims 33 & 39.
17.	In claims 21 & 29: Note that the first closest prior art Ericsson, NPL document, “On SMF service area” (as disclosed in the IDS) discloses an apparatus (See FIG. 2; I-SMF), comprising: 
receive a session request message from a second session management network element, wherein the session request message requests to establish a new branch of an established session, and the established session includes an established branch corresponding to a first anchor user plane function network element managed by the second session management network element (See Section 2.6; a UE has moved from an admin area 1 into an admin area 2, but an anchor SMF (A-SMF) used in the admin area one cannot select a UPF serving a UE/RAN in the admin area 2, and instead an I-SMF has to be added to control a UPF in an admin area where the UE is located; the I-SMF takes over the A-SMF; signaling in case of a service request  or handover via the A-SMF. The I-SMF has to perform session management);
allocating internet protocol (IP) information of a terminal device to the new branch of the established session based on the selected second anchor user plane function network element (See Section 2.6; UPF selection and control; N3 tunnel information (i.e., generation of TEID) and in case of LOB from I-UPF, UE IP address allocation and further discussion and work in SA2 are needed to determine how this architecture works, e.g., downlink data notification);
Note that the second closest prior art Lau, US Patent Application No. 10, 945, 232 B2) discloses sending the IP information of the terminal device to the second session management network element, wherein the IP information of the terminal device is usable to obtain policy information corresponding to the IP information of the terminal device (See FIG. 10 & Para. 0045-0047; the SMF performs session establishment modification, perform IP address allocation to perform dynamic host configuration).
Note that the third closest prior art Dao, US Patent Publication Application No. 2019/0191467 A1) discloses an apparatus (See FIG. 2; Network function) comprising;
at least one processor (See Para. 0014; a processor 54); and
a non-transitory memory (See Para. 0014; memory 56) coupled to the at least one processor, wherein the at least one processor is configured to execute instructions stored in the memory, the instructions including instructions to (See Para. 0014; a processor and a memory to store instruction that when executed by a processor to cause):
18.	In claims 33 & 39: Note that the first closest prior art Ericsson, NPL document, “On SMF service area” (as disclosed in the IDS) discloses a system, comprising:
(corresponds to I-SMF), configured to:
receive a session request message from a second session management network element (corresponds to A-SMF), wherein the session request message requests to establish a new branch of an established session, and the established session includes an established branch corresponding to a first anchor user plane function network element managed by the second session management network element (See Section 2.6; a UE has moved from an admin area 1 into an admin area 2, but an anchor SMF (A-SMF) used in the admin area one cannot select a UPF serving a UE/RAN in the admin area 2, and instead an I-SMF has to be added to control a UPF in an admin area where the UE is located; the I-SMF takes over the A-SMF; signaling in case of a service request  or handover via the A-SMF. The I-SMF has to perform session management);
allocate internet protocol (IP) information of a terminal device to the new branch of the established session based on the selected second anchor user plane function network element (See Section 2.6; UPF selection and control; N3 tunnel information (i.e., generation of TEID) and in case of LOB from I-UPF, UE IP address allocation and further discussion and work in SA2 are needed to determine how this architecture works, e.g., downlink data notification);
Note that the second closest prior art Lau, US Patent Application No. 10, 945, 232 B2) discloses send the IP information of the terminal device to the second session management network element, wherein the IP information is usable for obtaining policy information corresponding to the IP information; and
Note that the third closest prior art Dao, US Patent Publication Application No. 2019/0191467 A1) discloses the second session management network element, configured to (See the CN 144 assigns one or more internet protocol (IP) addresses and/or IP prefixes for use by the UE within the PDU session).
 19.	Thus, neither Ericsson, Lau nor Dao, individually or in combination disclose or render obvious the above italic limitations as claim in claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	DAO et al. 2019/0253917 A1 (See FIG. 4 & Para. 0008, 0020 & 0036).
B.	Kim et al. 2020/0252837 A1 (See FIG. 2 & Para. 0012, 0019 & 0039).
C.	Li et al. 2019/0239280 A1 (See FIG. 4, abstract & Para. 0006).
D.	Park et al. 2020/0389830 A1 (See Figs 7, 8 & Para. 0010).

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469